IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IRIS HENRY-AIKEN,                        : No. 170 EAL 2016
                                         :
                                         : Petition for Allowance of Appeal from
             v.                          : the Order of the Commonwealth Court
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (VANGUARD GROUP, INC.),            :
                                         :
                                         :
PETITION OF: LARRY PITT, ESQ.            :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2016, the Petition for Allowance of Appeal

is DENIED.